DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110515247A (cited in the May 14, 2021, IDS with a translation provided by Applicant, hereinafter “CN_247”) in view of U.S. Patent Application Publication No. 2019/0051670 to Bei et al. (hereinafter “Bei”).
Regarding Claim 1, CN_247 discloses (e.g., Fig. 2 and its corresponding description) an array substrate (e.g., paragraph [0038]), comprising: a base substrate comprising a display area AA; and a racetrack hole portion BA in the display area, comprising: a long axis (horizontal on the page); a short axis (vertical on the page); a first hole K and a second hole (not labeled, hole next to K, paragraph [0038], “two adjacent through holes”) spaced apart in a long axis direction of the racetrack hole portion (Fig. 2, un-shaded circular areas); a frame area (e.g., BA) surrounding the first hole and the second hole; and multiple lines Z in the frame area, wherein an orthographic projection of a combination of the first hole, the second hole, and the frame area on the base substrate has a racetrack shape (Fig. 2); wherein the frame area 
CN_247 does not explicitly disclose a width of the first wiring area in the long axis direction of the racetrack hole portion being greater than a width of the second wiring area in the long axis direction of the racetrack hole.  However, CN_247 suggests that the shape of through holes K may be circular, triangular, or square, based on specific design requirements (paragraph [0035]).  Accordingly, it would have been obvious, as a matter of design choice, based on the desired shape of each through hole based on the size/shape of the camera or other component disposed behind each through hole, to select appropriate size/shapes of through holes including a selection that would render the width of the first wiring area in the long axis direction of the racetrack hole portion greater than a width of the second wiring area in the long axis direction of the racetrack hole.
CN_247 further does not explicitly disclose wherein the first wiring area comprises a first conductive layer, and a plurality of lines located in the first wiring area are arranged in the first conductive layer; and wherein the second wiring area comprises a second conductive layer and a third conductive layer which are arranged in different layers, and a first part of a plurality of lines located in the second wiring area are arranged in the second conductive layer, and a second part of the plurality of lines located in the second wiring area are arranged in the third conductive layer.
Bei discloses a display with an opening area 101 surrounded by the display area, and teaches that wiring lines that would otherwise extend through the opening area 101 are routed around the opening area, and in doing so, the wiring lines may be formed on 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of CN_247 such that wherein the first wiring area comprises a first conductive layer, and a plurality of lines located in the first wiring area are arranged in the first conductive layer; and wherein the second wiring area comprises a second conductive layer and a third conductive layer which are arranged in different layers, and a first part of a plurality of lines located in the second wiring area are arranged in the second conductive layer, and a second part of the plurality of lines located in the second wiring area are arranged in the third conductive layer, as suggested by Bei, in order to simplify wiring and avoid a crossover problem.
Regarding Claim 2, the combination of CN_247 and Bei would have rendered obvious wherein the frame area comprises: a first frame area on a side of the first hole away from the second hole (e.g., corresponding to the label BA2, Fig. 2 of CN_247); a second frame area between the first hole and the second hole (e.g., corresponding to BA1, Fig. 2 of CN_247); and a third frame area on a side of the second hole away from the first hole (e.g., opposite BA2, about where label M2(M) points, Fig. 2 of CN_247).
Regarding Claim 3, the combination of CN_247 and Bei would have rendered obvious wherein: the first wiring area is located in the first frame area, and the second wiring area is located in the second frame area; or the second wiring area is located in the first frame area, and the first wiring area is located in the second frame area; or the second wiring area is located in each of the first frame area and the second frame area (where selecting which wiring area is located in which frame area would have been 
Regarding Claim 4, the combination of CN_247 and Bei would have rendered obvious wherein the first wiring area or the second wiring area is further located in the third frame area (where selecting which wiring area is located in which frame area would have been obvious as a matter of design choice, where Bei teaches that the number of layers of wiring may be selected based on design considerations, and also where there are a limited number of predictable combinations).
Regarding Claim 5, the combination of CN_247 and Bei would have rendered obvious a plurality of pixel units in the display area, wherein the plurality of pixel units comprise thin film transistors, each of the thin film transistors comprising an active layer, a gate electrode, a source electrode, and a drain electrode (Figs. 8 and 9 of CN_247, transistor T, including standard components such as active layer, gate, source, and drain electrodes; with pixels formed at intersections of X1 and X2, e.g., paragraph [0052]).
Regarding Claim 6, the combination of CN_247 and Bei would have rendered obvious wherein the first conductive layer is located on a same layer as the gate electrode, and the second conductive layer is located on a same layer as the source electrode and the drain electrode (where forming conductive components using the same or similar materials formed on the same layer would have been obvious in order to simplify the manufacture of the device; also paragraph [0053] of CN_247).
Regarding Claim 7, the combination of CN_247 and Bei would have rendered obvious wherein a material of the third conductive layer is the same as a material of the source electrode and the drain electrode (where forming conductive components using the same or similar materials formed on the same layer would have been obvious in order to simplify the manufacture of the device; also paragraph [0053] of CN_247).
Regarding Claim 8, the combination of CN_247 and Bei would have rendered obvious wherein the first conductive layer is located on a same layer as the source electrode and the drain electrode, and the second conductive layer is located on a same layer as the gate electrode (where forming conductive components using the same or similar materials formed on the same layer would have been obvious in order to simplify the manufacture of the device; also paragraph [0053] of CN_247).
Regarding Claim 9, the combination of CN_247 and Bei would have rendered obvious wherein a material of the third conductive layer is the same as a material of the gate electrode (where forming conductive components using the same or similar materials formed on the same layer would have been obvious in order to simplify the manufacture of the device; also paragraph [0053] of CN_247).
Regarding Claim 10, the combination of CN_247 and Bei would have rendered obvious wherein: orthographic projections of the plurality of lines located in the first wiring area on the base substrate are spaced apart from each other by a first distance; orthographic projections of the plurality of lines located in the second wiring area on the base substrate are spaced apart from each other by a second distance; and the first distance is greater than the second distance (e.g., Figs. 2 and 5 of CN_247).
Regarding Claim 11, the combination of CN_247 and Bei would have rendered obvious wherein a plurality of lines arranged in the second conductive layer and a plurality of lines arranged in the third conductive layer are alternately arranged (e.g., Figs. 5–7 of Bei).
Regarding Claim 12, the combination of CN_247 and Bei would have rendered obvious wherein the first hole is an irregular-shaped hole, and the second hole is a regular-shaped hole (where CN_247 suggests that the shape of through holes K may be circular, triangular, or square, based on specific design requirements; paragraph [0035], reasonably suggesting that the hole may be any shape needed to fit design requirements, including an irregular-shaped hole or a regular-shaped hole).
Regarding Claim 13, the combination of CN_247 and Bei would have rendered obvious wherein the irregular-shaped hole comprises an arc portion and a rectangular portion, and an inner diameter of the arc portion in a short axis direction is the same as an inner diameter of the rectangular portion in the short axis direction (where CN_247 suggests that the shape of through holes K may be circular, triangular, or square, based on specific design requirements; paragraph [0035], reasonably suggesting that the hole may be any shape needed to fit design requirements, including comprising an arc portion and a rectangular portion, and an inner diameter of the arc portion in a short axis direction is the same as an inner diameter of the rectangular portion in the short axis direction; and where applicant has not shown that the recited shape is for an unobvious purpose, or achieves unexpected results).
Regarding Claim 14, the combination of CN_247 and Bei would have rendered obvious wherein the first hole comprises a stepped portion on an edge of the first hole in 
Regarding Claim 15, the combination of CN_247 and Bei would have rendered obvious a display device comprising the array substrate according to claim 1 (e.g., Title of CN_247).
Regarding Claim 16, the combination of CN_247 and Bei would have rendered obvious one or more functional devices, wherein the functional devices comprise a camera or a sensor, and an orthographic projection of the functional devices on the base substrate falls into an orthographic projection of the racetrack hole portion on the base substrate (e.g., Fig. 2 of CN_247 and paragraph [0035], dual cameras).
Regarding Claim 17, the combination of CN_247 and Bei would have rendered obvious wherein at least two functional devices are arranged in the first hole, and at least one functional device is arranged in the second hole (where Fig. 1 of CN_247 teaches that multiple functional devices may be arranged in a single hole, and Fig. 2 teaches additional holes for additional devices, the combination of these teachings would have rendered obvious the claim features).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109521594A (also cited in Applicants May 14, 2021, IDS with a translation) teaches similar features as the above cited references, and further teaches holes / devices with different profiles / shapes, e.g., Fig. 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYAN CROCKETT/Primary Examiner, Art Unit 2871